In an action to recover damages for medical malpractice, etc., the defendant Joseph John Licata appeals from an order of the Supreme Court, Rockland County (Bergerman, J.), dated July 13, 2001, which denied his motion pursuant to CPLR 4401 (a) to set aside a jury verdict in favor of the plaintiffs and against him.
Ordered that the order is affirmed, with costs.
“The [appellant’s] contention that the jury verdict should be set aside as inconsistent is unpreserved for appellate review because the issue was not raised before the jury was discharged” (Devine v City of New York, 262 AD2d 443, 444; see Barry v Manglass, 55 NY2d 803, 806; Grzesiak v General Elec. Co., 68 NY2d 937, 938-939). In any event, the verdict was based on a fair interpretation of the evidence and should not be disturbed (see Brezinski v Island Med. Care, 291 AD2d 366; Corcoran v People’s Ambulette Serv., 237 AD2d 402). The appellant’s contention that since the plaintiffs’ expert witness was not a surgeon, he was not competent to testify against the defendant is without merit (see Julien v Physician’s Hosp., 231 AD2d 678, 680, quoting Humphrey v Jewish Hosp. & Med. Ctr., 172 AD2d 494 [“A physician need not be a specialist in a particular field in order to be considered a medical expert”]).
The appellant’s remaining contentions are without merit. Prudenti, P.J., Florio, Schmidt and Mastro, JJ., concur.